Exhibit 10.4

EXHIBIT E

GUARANTEE AND COLLATERAL AGREEMENT

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

HILL INTERNATIONAL, INC.,

and certain of its Subsidiaries

in favor of

OBSIDIAN AGENCY SERVICES, INC.,

as Administrative Agent

Dated as of October 18, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1.            DEFINED TERMS      1   

1.1.

   Incorporated Definitions      1   

1.2.

   Definitions      1   

1.3.

   Other Interpretive Provisions      4    SECTION 2.            GUARANTEE     
3   

2.1.

   Guarantee      3   

2.2.

   Right of Contribution      4   

2.3.

   No Subrogation      4   

2.4.

   Amendments, etc., with respect to the Obligations      5   

2.5.

   Guarantee Absolute and Unconditional      5   

2.6.

   Payments      6    SECTION 3.            GRANT OF SECURITY INTEREST      6   
SECTION 4.            REPRESENTATIONS AND WARRANTIES      8   

4.1.

   Title; No Other Liens      8   

4.2.

   Perfected Liens      8   

4.3.

   Grantor Information      8   

4.4.

   Collateral Locations      8   

4.5.

   Certain Property      8   

4.6.

   Investment Property      9   

4.7.

   Receivables      9   

4.8.

   Intellectual Property      9   

4.9.

   Depositary and Other Accounts      9   

4.10.

   Commercial Tort Claims      9    SECTION 5.            COVENANTS      10   

5.1.

   Delivery of Instruments, Certificated Securities and Chattel Paper      10   

5.2.

   Maintenance of Insurance      10   

5.3.

   Maintenance of Perfected Security Interest; Further Documentation      10   

5.4.

   Changes in Locations, Name, etc.      11   

5.5.

   Investment Property      11   

5.6.

   Receivables      12   

 

i



--------------------------------------------------------------------------------

          Page  

5.7.

   Intellectual Property      13   

5.8.

   Commercial Tort Claims      14   

5.9.

   Depositary and Other Deposit Accounts      14   

5.10.

   Other Matters      14   

SECTION 6.

           REMEDIAL PROVISIONS      15   

6.1.

   Certain Matters Relating to Receivables      15   

6.2.

   Communications with Obligors; Grantors Remain Liable      16   

6.3.

   Investment Property      17   

6.4.

   Proceeds to be Turned Over to Administrative Agent      18   

6.5.

   Code and Other Remedies      18   

6.6.

   Registration Rights      19   

6.7.

   Waiver; Deficiency      20   

SECTION 7.

           THE ADMINISTRATIVE AGENT      20   

7.1.

   Administrative Agent’s Appointment as Attorney-in-Fact, etc.      20   

7.2.

   Duty of Administrative Agent      22   

7.3.

   Financing Statements      22   

7.4.

   Authority of Administrative Agent      22   

SECTION 8.

           MISCELLANEOUS      23   

8.1.

   Amendments      23   

8.2.

   Notices      23   

8.3.

   No Waiver by Course of Conduct; Cumulative Remedies      23   

8.4.

   Expenses; Indemnity; Damage Waiver      23   

8.5.

   Binding Agreement; Assignment      24   

8.6.

   Setoff      24   

8.7.

   Counterparts      25   

8.8.

   Severability      25   

8.9.

   Rules of Interpretation      25   

8.10.

   Integration      25   

8.11.

   [Intentionally omitted]      25   

8.12.

   Governing Law; Jurisdiction; Etc.      25   

8.13.

   Waiver of Jury Trial      26   

8.14.

   Acknowledgments      27   

 

ii



--------------------------------------------------------------------------------

          Page  

8.15.

   Additional Grantors      27   

8.16.

   Reinstatement      27   

8.17.

   Additional Interests      27   

8.18.

   Releases      28   

8.19.

   Conflicts with Certain Other Agreements      28   

 

SCHEDULES    Schedule 1    Perfection Matters Schedule 2    Jurisdictions of
Organization Schedule 3    Inventory and Equipment Locations Schedule 4   
Investment Property Schedule 5    Intellectual Property Schedule 6    Deposit
Accounts Schedule 7    Commercial Tort Claims ANNEXES    Annex 1    Form of
Assumption Agreement Annex 2    Form of Supplement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT dated as of October 18, 2012 (this
“Agreement”) is entered into among HILL INTERNATIONAL, INC. (the “Borrower” and
a “Grantor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE BORROWER AND EACH
OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF AN ASSUMPTION
AGREEMENT (each a “Grantor” and together with the Borrower, collectively, the
“Grantors”) in favor of OBSIDIAN AGENCY SERVICES, INC., as the Administrative
Agent for the benefit of the Secured Parties (as defined in the Credit Agreement
referenced below).

PRELIMINARY STATEMENTS:

Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, including any
increases thereof, the “Credit Agreement”), among the Borrower, the lending and
other financial institutions from time to time parties thereto (collectively,
the “Lenders”) and Obsidian Agency Services, Inc., as Administrative Agent, the
Borrower has requested certain extensions of credit.

Each Grantor (other than the Borrower) is, directly or indirectly, a Subsidiary
of the Borrower and will materially benefit from such extensions of credit.

It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, the parties hereto agree as
follows:

SECTION 1. DEFINED TERMS

1.1. Incorporated Definitions. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
UCC: Accounts; Certificated Security; Chattel Paper; Commercial Tort Claims;
Deposit Accounts; Documents; Electronic Chattel Paper; Equipment; Farm Products;
Fixtures; General Intangibles; Goods; Health Care Insurance Receivables;
Instruments; Inventory; Leases; Letter-of-Credit Rights; Money; Payment
Intangibles; Supporting Obligations; and Tangible Chattel Paper.

1.2. Definitions. The following terms shall have the following meanings:

“Account Control Agreement” means each deposit account control agreement now or
hereafter executed in favor of the Administrative Agent granting the
Administrative Agent for the benefit of the Secured Parties control of any
Grantor’s deposit accounts as security for the Secured Obligations, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

“Applicable Governmental Authority” is defined in Section 5.6(c).

 

1



--------------------------------------------------------------------------------

“Collateral” is defined in Section 3.

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 5), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses” means any agreement, whether written or oral, naming any
Grantor as licensor or licensee (including, without limitation, those listed in
Schedule 5), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Facility Termination Date” means, subject to reinstatement pursuant to
Section 8.16, the date on which (i) the Aggregate Commitments have terminated,
and (ii) all Obligations (other than contingent indemnification obligations)
have been paid in full.

“Guarantors” means the collective reference to each Grantor other than the
Borrower, if any.

“Intellectual Property” means (i) all rights, priorities and privileges relating
to intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and (ii) all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (limited so
that in no event shall any Grantor pledge hereunder (a) more than 65% of the
total outstanding voting Equity Interests of any CFC or (b) any Equity Interests
of non-wholly owned Domestic Subsidiaries whose Organization Documents (as
defined in the Credit Agreement) prohibit such pledge) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes and Pledged
Equity.

“Issuers” means, collectively, all issuers of Investment Property constituting
Collateral.

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

2



--------------------------------------------------------------------------------

“Pledged Notes” means, collectively, all promissory notes listed on Schedule 4,
all Intercompany Notes at any time issued to any Grantor and all other
promissory notes issued to or held by any Grantor.

“Pledged Equity” means the Equity Interests listed on Schedule 4, together with
any other Equity Interests of any Person that may be issued or granted to, or
held by, any Grantor while this Agreement is in effect; provided that in no
event shall any Grantor pledge hereunder (i) more than 65% of the total
outstanding voting Equity Interests of any CFC or (ii) any Equity Interests of
non-wholly owned Domestic Subsidiaries whose Organization Documents (as defined
in the Credit Agreement) prohibit such pledge.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Obligations” means (i) in the case of the Borrower, the Obligations and
(ii) in the case of each Guarantor, its Obligations arising under Section 2 of
this Agreement or otherwise under each other Loan Document to which it is a
party from time to time.

“Securities Act” means the Securities Act of 1933.

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 5.

SECTION 2. GUARANTEE

2.1. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations of each
other Grantor. This is a guaranty of payment not of collection.

 

3



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable Debtor Relief Laws (after giving effect to
the right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of any Secured Party hereunder.

(d) Subject to the provisions of Section 8.16, the guarantee contained in this
Section 2 shall remain in full force and effect until the Facility Termination
Date has occurred, notwithstanding that from time to time during the term of
this Agreement there may be no Obligations then outstanding.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
setoff, recoupment, appropriation or application at any time or from time to
time in reduction of or in payment of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment, remain liable for the Obligations
up to the maximum liability of such Guarantor hereunder until the Facility
Termination Date has occurred.

2.2. Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to any Secured Party, and each Guarantor shall remain liable to
the Administrative Agent and each other Secured Party for the full amount
guaranteed by such Guarantor hereunder.

2.3. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any setoff, recoupment or application of funds of any Guarantor by any
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Secured Party against the Borrower or any other Guarantor or any
collateral security, guarantee or right of setoff or recoupment held by any
Secured Party for the payment of the Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until the date that is 181 days after the Facility Termination Date. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time prior to the Facility Termination Date, such amount shall be held by
such Guarantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received

 

4



--------------------------------------------------------------------------------

by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4. Amendments, etc., with respect to the Obligations. To the fullest extent
permitted by applicable law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Obligations made by any Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon them
or for any part thereof, or any collateral security or guarantee therefor or
right of setoff or recoupment with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Secured Party, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, restated, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of setoff or
recoupment at any time held by any Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

2.5. Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by any Secured Party upon the guarantee contained in this Section 2
or acceptance of the guarantee contained in this Section 2. Without limitation
of the foregoing, the Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, as the
case may be, in reliance upon the guarantee contained in this Section 2 and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
any of the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. To the fullest extent permitted by applicable law,
each Guarantor waives (a) diligence, presentment, protest, demand for payment
and notice of default, dishonor or nonpayment and all other notices whatsoever
to or upon the Borrower or any of the Guarantors with respect to the
Obligations, (b) notice of the existence or creation or nonpayment of all or any
of the Obligations and (c) all diligence in collection or protection of or
realization upon any Obligations or any security for or guaranty of any
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2, to the fullest extent permitted by applicable law, shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of setoff or recoupment with respect thereto at
any time or from time to time held by any Secured Party, (b) any defense, setoff
or counterclaim (other than a defense of payment or performance) which may at
any time be available to or be asserted by the Borrower or any other Person
against any Secured Party or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) which

 

5



--------------------------------------------------------------------------------

constitutes, or might be construed to constitute, an equitable or legal
discharge of any of the Obligations guaranteed pursuant to this Section 2, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent on behalf of the Secured Parties may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as any
Secured Party may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of setoff or recoupment with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of setoff or recoupment, or any release of the Borrower,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of setoff or recoupment, shall not relieve any Guarantor of
any obligation or liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.6. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without setoff, recoupment or counterclaim in
Dollars at the Administrative Agent’s Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations of such Grantor:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Goods;

 

6



--------------------------------------------------------------------------------

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all Money;

(o) all Payment Intangibles;

(p) all Commercial Tort Claims with respect to the matters described on
Schedule 7;

(q) all other personal property not otherwise described above;

(r) all books and records pertaining to the Collateral; and

(s) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in, (i) any of such Grantor’s right, title or interest in any license, contract
or agreement to which such Grantor is a party as of the date hereof or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the express terms of such license, contract or
agreement on the date hereof result in a breach of the terms of, or constitute a
default under, such license, contract or agreement (other than to the extent
that any such term (A) has been waived or (B) would be rendered ineffective
pursuant to Sections 9-406, 9-408, 9-409 of the UCC or other applicable
provisions of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided that (x) immediately upon the ineffectiveness, lapse, termination or
waiver of any such provision, the Collateral shall include, and such Grantor
shall be deemed to have granted a security interest in, all such right, title
and interest as if such provision had never been in effect and (y) the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Administrative Agent’s unconditional continuing security interest in
and liens upon any rights or interests of a Grantor in or to the proceeds of, or
any monies due or to become due under, any such license, contract or agreement,
or (ii) any intent-to-use United States trademark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C.
§ 1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed
in conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively,
by the United States Patent and Trademark Office, provided that, upon such
filing and acceptance, such intent-to-use applications shall be included in the
definition of Collateral.

 

7



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to the Administrative Agent for the
benefit of the Secured Parties that:

4.1. Title; No Other Liens. Except for Permitted Liens, such Grantor owns each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens.

4.2. Perfected Liens. The security interests granted pursuant to this Agreement
(i) upon completion of the filings and other actions specified on Schedule 1
(which, in the case of all filings and other documents referred to on Schedule
1, have been delivered to the Administrative Agent in completed and, where
required, duly executed form) will constitute valid perfected security interests
in all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations of such Grantor, enforceable in accordance with the terms hereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity regardless of whether considered in a proceeding in equity
or at law, against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (ii) are prior to all other Liens
on the Collateral in existence on the date hereof except for Permitted Liens for
which priority is accorded under applicable law or except as provided in the
Intercreditor Agreement.

4.3. Grantor Information. As of the date of execution of this Agreement or
Assumption Agreement by each Grantor, as applicable (with respect to each
Grantor, its “Applicable Date”), Schedule 2 sets forth (a) such Grantor’s
jurisdiction of organization, (b) the location of such Grantor’s chief executive
office, (c) such Grantor’s exact legal name as it appears on its Organization
Documents and (d) such Grantor’s organizational identification number (to the
extent such Grantor is organized in a jurisdiction which assigns such numbers)
and federal employer identification number.

4.4. Collateral Locations. As of its Applicable Date, Schedule 3 sets forth
(a) each place of business of such Grantor (including its chief executive
office), (b) all locations where all Inventory and the Equipment owned by such
Grantor is kept, except with respect to Inventory and Equipment with a fair
market value of less than $500,000 (in the aggregate for all Grantors) which may
be located at other locations and (c) whether each such Collateral location and
place of business (including such Grantor’s chief executive office) is owned or
leased (and if leased, specifies the complete name and notice address of each
lessor). No Collateral is located outside the United States or in the possession
of any lessor, bailee, warehouseman or consignee, except as indicated on
Schedule 3.

4.5. Certain Property. None of the Collateral constitutes, or is the Proceeds
of, (a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other property subject to any certificate of title or other
registration statute of the United States, any State or other jurisdiction,
except for personal vehicles owned by the Grantors and used by employees of the
Grantors in the ordinary course of business with a fair market value of less
than $500,000 (in the aggregate for all Grantors).

 

8



--------------------------------------------------------------------------------

4.6. Investment Property. (a) As of the its Applicable Date, the Pledged Equity
pledged by such Grantor hereunder constitutes all the issued and outstanding
Equity Interests of all classes of Equity Interests of each Issuer owned by such
Grantor (limited, in the case of any voting Equity Interests of any CFC, to not
more than 65% of the total outstanding voting Equity Interests of such CFC as
set forth in the definition of Pledged Equity).

(b) All Pledged Equity as has been duly and validly issued and are fully paid
and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Schedule 4 lists all Investment Property (other than Cash Equivalents (as
defined in the Credit Agreement) to the extent that such Cash Equivalents
constitute Investment Property) owned by such Grantor.

(e) Such Grantor is the beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except Permitted Liens.

4.7. Receivables. (a) No amount in excess of $100,000 payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Administrative Agent.

(b) The amounts represented by such Grantor to the Administrative Agent from
time to time as owing in respect of the Receivables will at all such times be
accurate.

4.8. Intellectual Property. Schedule 5 lists all Intellectual Property owned by
such Grantor in its own name as of the Closing Date.

4.9. Depositary and Other Accounts. All Deposit Accounts maintained by such
Grantor are described on Schedule 6 hereto, which description includes for each
such Deposit Account the name of the Grantor maintaining such Deposit Account,
the name, address, telephone and fax numbers of the financial institution at
which such Deposit Account is maintained, the account number and the account
officer, if any, of such Deposit Account.

4.10. Commercial Tort Claims. On the date hereof, except to the extent listed in
Schedule 7, no Grantor has knowledge of rights in any Commercial Tort Claim as
to which it reasonably expects to recover more than $100,000.

 

9



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent for the benefit
of the Secured Parties until the Facility Termination Date has occurred:

5.1. Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral in excess of
$100,000 shall be or become evidenced by any Instrument (other than in the
ordinary course of business), Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly (and in any
event within 2 Business Days) delivered to the Administrative Agent, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement and, in the case of Electronic Chattel
Paper, the applicable Grantor shall cause the Administrative Agent to have
control thereof within the meaning set forth in Section 9-105 of the UCC. In the
event that a Default or Event of Default shall have occurred and be continuing,
upon the request of the Administrative Agent, any Instrument, Certificated
Security or Chattel Paper not theretofore delivered to the Administrative Agent
and at such time being held by any Grantor shall be promptly (and in any event
within 2 Business Days) delivered to the Administrative Agent, duly indorsed in
a manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement and in the case of Electronic Chattel Paper, the
applicable Grantor shall cause Administrative Agent to have control thereof
within the meaning set forth in Section 9-105 of the UCC.

5.2. Maintenance of Insurance. (a) Such Grantor will maintain the insurance
required by Section 6.07 of the Credit Agreement.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof or, in the case of cancellation for the non-payment of premium,
at least 10 days after receipt by the Administrative Agent of written notice
thereof and (ii) name the Administrative Agent as additional insured, in the
case of any liability policy, or a loss payee, in the case of any casualty
policy.

5.3. Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject in each case to Permitted Liens.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby, (ii) in the case of
Investment Property, Deposit Accounts, Electronic Chattel Paper,
Letter-of-Credit Rights and any other relevant Collateral, taking any actions
necessary to enable the

 

10



--------------------------------------------------------------------------------

Administrative Agent to obtain “control” (within the meaning of the applicable
UCC) with respect thereto, and (iii) if requested by Administrative Agent during
the continuance of an Event of Default, delivering, to the extent permitted by
law, any original motor vehicle certificates of title received by such Grantor
from the applicable secretary of state or other governmental authority after
information reflecting Administrative Agent’s security interest has been
recorded therein.

5.4. Changes in Locations, Name, etc. Such Grantor will not, except upon 30
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 3 showing any additional
location at which Inventory or Equipment shall be kept: (i) change its
jurisdiction of organization from that specified on Schedule 2, (ii) change its
name, identity or corporate structure, or (iii) permit any of the Inventory or
Equipment to be kept at a location other than those listed on Schedule 3;
provided, that up to $250,000 (in the aggregate value for all Grantors) of
Equipment and Inventory may be kept at other locations.

5.5. Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or right in respect of any Equity
Interest of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any Pledged Equity, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Secured Parties and deliver the same forthwith to
the Administrative Agent in the exact form received, duly indorsed by such
Grantor to the Administrative Agent, if required, together with an undated
instrument of transfer covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional Collateral for the Secured Obligations. Upon the occurrence and
during the continuance of an Event of Default, (i) any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional Collateral for the Secured Obligations, and (ii) in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected Lien in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Grantor, as additional Collateral for the Secured Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any equity interests

 

11



--------------------------------------------------------------------------------

of any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any equity interests of any
nature of any Issuer, except, in each case, as permitted by the Credit
Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Investment Property or Proceeds thereof
other than, with respect to Investment Property not constituting Pledged Equity
or Pledged Notes, any such action which is not prohibited by the Credit
Agreement, (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for Permitted Liens, or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.5(a) with
respect to the Investment Property issued by it and (iii) the terms of
Sections 6.3(c) and 6.6 shall apply to such Grantor, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.6 with respect to the
Investment Property issued by it.

5.6. Receivables. (a) Other than in the ordinary course of business consistent
with its past practices and in amounts which are not material to such Grantor,
such Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then-outstanding Receivables for all Grantors.

(c) At the request of the Administrative Agent, with respect to each contract
with an Applicable Governmental Authority (as defined below), (i) provide to the
Administrative Agent all such documents and instruments, and take all such
actions, as shall reasonably be requested by the Administrative Agent to enable
the Administrative Agent to comply with the requirements of the Federal
Assignment of Claims Act or any other applicable Laws to perfect its security
interest in such Receivables and obtain the benefits of such Act or Law with
respect thereto and (ii) otherwise comply with its obligations under
Section 5.3(c) with respect thereto. As used in this paragraph, the term
“Applicable Governmental Authority” shall mean any Governmental Authority the
Laws applicable to which provide that, for a creditor of a Person to which such
Governmental Authority has an obligation to pay money, whether pursuant to a
Receivable, a General Intangible or otherwise, to perfect such creditor’s Lien
on such obligation and/or to obtain the full benefits of such Lien and such
Laws, certain notice, filing, recording or other similar actions other than the
filing of a financing statement under the Uniform Commercial Code must be given,
executed, filed, recorded, delivered or completed, including, without
limitation, any Federal Governmental Authority to which the Federal Assignment
of Claims Act of 1940 is applicable.

 

12



--------------------------------------------------------------------------------

5.7. Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark material to its business in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Laws, (iv) not adopt or use any mark which is confusingly similar or
a colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent material to its business may become
forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property material to its business to infringe
the intellectual property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any such Intellectual Property or
such Grantor’s right to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Borrower pursuant to Section 6.01 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

 

13



--------------------------------------------------------------------------------

(g) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

(h) In the event that any material Intellectual Property is infringed upon,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

5.8. Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim as to which it determines that it reasonably expects to
recover more than $100,000, such Grantor shall within 30 days of making such
determination sign and deliver documentation acceptable to the Administrative
Agent granting a security interest under the terms and provisions of this
Agreement in and to such Commercial Tort Claim.

5.9. Depositary and Other Deposit Accounts. No Grantor shall open any Deposit
Accounts unless such Grantor shall have given the Administrative Agent 30 days’
prior written notice of its intention to open any such new Deposit Accounts. The
Grantors shall deliver to the Administrative Agent a revised version of
Schedule 6 showing any changes thereto within 5 days of any such change. Each
Grantor hereby authorizes the financial institutions at which such Grantor
maintains a Deposit Account to provide the Administrative Agent with such
information with respect to such Deposit Account as the Administrative Agent may
from time to time reasonably request, and each Grantor hereby consents to such
information being provided to the Administrative Agent. Such Grantor will, upon
the Administrative Agent’s request, cause each financial institution at which
such Grantor maintains a Deposit Account to enter into a bank agency or other
similar agreement with the Administrative Agent and such Grantor, in form and
substance satisfactory to the Administrative Agent, in order to give the
Administrative Agent “control” (as defined in the UCC) of such Deposit Account.

5.10. Other Matters.

(a) Promptly (but in any event within 30 days or such longer period as the
Administrative Agent in its sole discretion may permit) following the request of
the Administrative Agent, such Grantor shall use commercially reasonable efforts
to cause to be delivered to the Administrative Agent landlord waivers and access
letters (in form and substance satisfactory to the Administrative Agent) with
respect to (a) any bailee with which such Grantor keeps Inventory or other
assets and (b) any landlord which leases real property (and the accompanying
facilities) to any of the Grantors.

(b) Such Grantor shall, at any time and from time and to time, take such steps
as the Administrative Agent may reasonably request for the Administrative Agent
(i) to obtain an

 

14



--------------------------------------------------------------------------------

acknowledgement, in form and substance reasonably satisfactory to the
Administrative Agent, of any bailee having possession of any of the Collateral,
stating that the bailee holds such Collateral for the Administrative Agent,
(ii) to obtain “control” (as defined in the UCC) of any Letter-of-Credit Rights,
or Electronic Chattel Paper, with any agreements establishing control to be in
form and substance reasonably satisfactory to the Administrative Agent, and
(iii) otherwise to insure the continued perfection and priority of the
Administrative Agent’s security interest in any of the Collateral and of the
preservation of its rights therein.

(c) Without limiting the generality of the foregoing, if any Grantor at any time
holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
“control” under Section 9-105 of the UCC of such Electronic Chattel Paper or
“control” under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

SECTION 6. REMEDIAL PROVISIONS

6.1. Certain Matters Relating to Receivables. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time after the occurrence and during the
continuance of an Event of Default, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables required to be included in Collateral and, subject to the
terms of the Intercreditor Agreement, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

(c) Except as set forth in Section 6.1(d) below, each Grantor shall cause all
collections and/or payments in respect of Receivables or other Collateral and
all other Proceeds thereof to be promptly (and, in any event, within 2 Business
Days) paid into one or more deposit accounts subject to an Account Control
Agreement in accordance with procedures and arrangements reasonably acceptable
to the Administrative Agent and subject only to such changes as may be approved
in advance by the Administrative Agent. To the extent that any collections
and/or payments in respect of Receivables or other Collateral and all other
Proceeds thereof are not sent directly to such accounts in accordance with
procedures and arrangements reasonably acceptable to the Administrative Agent,
such collections, payments and/or proceeds shall be held in trust for the
benefit of the Secured Parties and immediately remitted for transfer to such
accounts.

 

15



--------------------------------------------------------------------------------

(d) Subject to the terms of the Intercreditor Agreement, if required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be promptly (and, in any event, within 2 Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Administrative Agent if required, in a collateral account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 8.03 of the Credit Agreement, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(e) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Administrative Agent’s request, each
Grantor shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

6.2. Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default,
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

16



--------------------------------------------------------------------------------

(d) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement, each Grantor hereby grants, to the Administrative
Agent, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, or license or sublicense,
any Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.

6.3. Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends and distributions paid in respect of the Pledged
Equity and all payments made in respect of the Pledged Notes, in each case to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken which could impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends and distributions, payments (including sums
paid upon the liquidation or dissolution of any Issuer or in connection with any
distribution of capital) or other Proceeds paid in respect of the Investment
Property and make application thereof to the Secured Obligations in accordance
with the provisions of the Credit Agreement and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of holders of the Equity Interests of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. If any sums of money paid or distributed in respect of Investment
Property, which the Administrative Agent shall be entitled to receive pursuant
to clause (i) above, shall be received by a Grantor, such Grantor shall, until
such money is paid to the Administrative Agent, hold such money in trust for the
Secured Parties as additional collateral for the Secured Obligations.

 

17



--------------------------------------------------------------------------------

(c) Subject to the terms of the Intercreditor Agreement, each Grantor hereby
authorizes and instructs each Issuer of any Investment Property pledged by such
Grantor hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to the Investment Property directly
to the Administrative Agent.

6.4. Proceeds to be Turned Over to Administrative Agent. If an Event of Default
occurs and is continuing, all Proceeds received by any Grantor consisting of
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
collateral account maintained under its sole dominion and control. All Proceeds,
while held by the Administrative Agent in any collateral account (or by such
Grantor in trust for the Secured Parties), shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied in accordance with Section 8.03 of the Credit Agreement.

6.5. Code and Other Remedies. If an Event of Default occurs and is continuing,
the Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other applicable law. Without limiting the generality of the foregoing, if
an Event of Default occurs and is continuing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Secured Parties shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request following and during the
continuance of an Event of Default, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.5 in accordance with Section 8.03 of the Credit
Agreement, and only after such application and after the payment by the
Administrative Agent of any other

 

18



--------------------------------------------------------------------------------

amount required by any provision of law, including, Section 9-615(a)(3) of the
UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against any Secured Party arising out
of the exercise by such Secured Party or it sub-agents of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

6.6. Registration Rights. (a) Subject to the terms of the Intercreditor
Agreement, if the Administrative Agent shall determine to exercise its rights to
sell all or any of the Pledged Equity pursuant to Section 6.5, and if, in the
opinion of the Administrative Agent, it is necessary or advisable to have the
Pledged Equity, or that portion thereof to be sold, registered under the
provisions of the Securities Act, then if the Pledged Equity of the relevant
Issuer can be registered pursuant to the provisions of the Securities Act and in
accordance with the rules and regulations of the SEC applicable thereto, the
relevant Grantor will cause the Issuer thereof to (i) execute and deliver, and
cause the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. Each Grantor agrees to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities or other interest for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.6 valid and binding and
in compliance with any and all other applicable Laws. Each Grantor further
agrees that a breach of any of the covenants contained in

 

19



--------------------------------------------------------------------------------

this Section 6.6 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.6 may be
specifically enforceable against such Grantor, and such Grantor hereby waives,
to the fullest extent permitted by applicable law, and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing under the
Credit Agreement.

6.7. Waiver; Deficiency. Each Grantor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-626 of the UCC (or the
Uniform Commercial Code as in effect in any applicable jurisdiction). Each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Secured
Obligations in full and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Subject to
the terms of the Intercreditor Agreement, each Grantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

20



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.5 or 6.6,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark, throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; (8) vote any right or interest
with respect to any Investment Property; (9) order good standing certificates
and conduct lien searches in respect of such jurisdictions or offices as the
Administrative Agent may deem appropriate; and (10) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The out-of-pocket expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at the Default Rate from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

21



--------------------------------------------------------------------------------

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent nor any other
Secured Party nor any of their respective Related Parties shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent hereunder are solely to protect
the Secured Parties’ interests in the Collateral and shall not impose any duty
upon any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective Related
Parties shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.

7.3. Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof; provided that, at the reasonable request of any Grantor, the
Administrative Agent shall amend any such statement (and any other financing
statement filed by the Administrative Agent in connection with this Agreement)
to exclude any property that is released from, or otherwise not included in, the
Collateral.

7.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by Article IX of the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

22



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1. Amendments. Neither this Agreement nor any Assumption Agreement nor any
portion or provision hereof or thereof may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.01 of the Credit
Agreement.

8.2. Notices. Any notice required or permitted hereunder or under any Assumption
Agreement shall be given, (a) with respect to each Grantor, at the address of
the Borrower indicated in Schedule 10.02 of the Credit Agreement and (b) with
respect to the Administrative Agent or any other Secured Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default. No failure to exercise, nor any delay in exercising,
on the part of any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4. Expenses; Indemnity; Damage Waiver. (a) Each Guarantor agrees, on a joint
and several basis, to pay or reimburse the Administrative Agent and each Secured
Party for all its out-of-pocket costs and expenses (including the fees, charges
and disbursements of any counsel for the such Secured Party) incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and each
Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to indemnify the Administrative Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Grantor
arising out of, in connection with, or as a result of the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.

 

23



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable law, each Guarantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 8.4(c) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable not later than 10
Business Days after demand therefor.

(f) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
Facility Termination Date.

8.5. Binding Agreement; Assignment. This Agreement and each Assumption
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Agreement, any Assumption Agreement or any interest herein or
therein or, except as expressly permitted herein or in the Credit Agreement, in
the Collateral or any part thereof or interest therein. Without limiting the
generality of the foregoing sentence of this Section 8.5, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

8.6. Setoff. In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of any such rights, during the
continuance of an Event of Default, each Secured Party is hereby authorized at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Grantor, any such notice being hereby expressly waived
by each Grantor to the fullest extent permitted by applicable law to set off and
to appropriate and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party to or
for the credit or the account of any Grantor against and on account of the
Obligations of such Grantor then due and payable to any Secured Party under this
Agreement or any of the other Loan Documents, and all other claims of

 

24



--------------------------------------------------------------------------------

any nature or description then due and payable arising out of or connected
herewith or therewith, irrespective of whether or not the Administrative Agent
or such Secured Party shall have made any demand hereunder and although said
deposits or other obligations owing by such Secured Party, or any of them, shall
be contingent or unmatured. The applicable Secured Party shall notify such
Grantor promptly of any such setoff and the application made by such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Secured Parties under this Section 8.6 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which such
Secured Parties may otherwise have.

8.7. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart executed by the Grantor against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 8.7, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Agreement.

8.8. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement and
each Assumption Agreement and are hereby incorporated by reference. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof. All representations and warranties contained herein shall
survive the delivery of documents and any Credit Extensions referred to herein
or secured hereby.

8.10. Integration. This Agreement and each Assumption Agreement, together with
the Credit Agreement and other Loan Documents, constitutes and expresses the
entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents. The express terms hereof
and of the Assumption Agreements control and supersede any course of performance
or usage of the trade inconsistent with any of the terms hereof or thereof.

8.11. [Intentionally omitted]

8.12. Governing Law; Jurisdiction; Etc.

(a) THIS AGREEMENT AND EACH ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

25



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
ASSUMPTION AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY ASSUMPTION AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY ASSUMPTION AGREEMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY ASSUMPTION AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.2. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

8.13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY ASSUMPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

26



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR ANY ASSUMPTION AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.14. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or the other Loan Documents, and the relationship
between the Grantors, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.15. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.16. Reinstatement. The guarantee contained in Section 2 and the grant of a
security interest in the Collateral contained in Section 3 and the other
provisions hereof shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 8.16 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.

8.17. Additional Interests. If any Grantor shall at any time acquire or hold any
additional Pledged Equity, including any Pledged Equity issued by any Issuer not
listed on Schedule 1 hereto which are required to be subject to a Lien pursuant
to this Agreement by the terms hereof or of any provision of the Credit
Agreement (any such shares being referred to herein as the “Additional
Interests”), such Grantor shall deliver to the Administrative Agent for the
ratable benefit of the Secured Parties (i) a Supplement in the form of Annex 2
hereto with respect to such Additional Interests duly completed and executed by
such Grantor and (iii) any other document required in connection with such
Additional Interests as described in Section 5.1.

 

27



--------------------------------------------------------------------------------

Each Grantor shall comply with the requirements of this Section 8.17
concurrently with the acquisition of any such Additional Interests or, in the
case of Additional Interests to which Section 6.12 of the Credit Agreement
applies, within the time period specified in such Section or elsewhere in the
Credit Agreement with respect to such Additional Interests; provided, however,
that the failure to comply with the provisions of this Section 8.17 shall not
impair the Lien on Additional Interests conferred hereunder.

8.18. Releases. (a) Subject to the provisions of Section 8.16, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate on the
Facility Termination Date, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

(b) Notwithstanding anything contained herein to the contrary, if any of the
Collateral shall be sold, transferred or otherwise disposed of by any Grantor in
a transaction permitted by the Credit Agreement, then (i) the Liens created
hereby on such Collateral (but not the Proceeds thereof) shall automatically be
released and (ii) the Administrative Agent, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and at the sole expense of the
Borrower, a Guarantor shall be released from its obligations hereunder in the
event that such Person ceases to be a Subsidiary as a result of a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least 10 Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Guarantor and the terms of the transaction in reasonable detail,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.

8.19. Conflicts with Certain Other Agreements. Notwithstanding anything to the
contrary in this Security Agreement, subject to the terms of the Intercreditor
Agreement and prior to the Discharge of Priority First Lien Indebtedness (as
defined in the Intercreditor Agreement), any obligation of the Grantors in this
Agreement that requires delivery of Collateral to, possession or control of
Collateral with, the pledge, assignment, endorsement or transfer of Collateral
to or the registration of Collateral in the name of, the Administrative Agent
shall be deemed complied with and satisfied if such delivery of Collateral is
made to, such possession or control of Collateral is with, or such Collateral be
assigned, endorsed or transferred to or registered in the name of, the Working
Capital Agent; provided that, notwithstanding the foregoing, nothing contained
in this Section 8.19 shall limit or otherwise adversely effect the grant of a
lien on or a security interest in any Collateral under Section 3 of this
Agreement. To the extent that any representations or warranties set forth in
this Agreement are untrue or incorrect solely as a result of the delivery to, or
grant of possession or control to, the Working Capital Agent in accordance with
this Section 8.19, such representation or warranty shall not be deemed to be
untrue or incorrect for purposes of this Agreement.

[Signature pages follow.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS: HILL INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer BOYKEN
INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman HILL INTERNATIONAL (PUERTO RICO),
INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   President HILL INTERNATIONAL DEVELOPMENT, INC.
By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer HILL
INTERNATIONAL REAL ESTATE, LLC By:  

/s/ David L. Richter

Name:   David L. Richter Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

PCI GROUP, LLC By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer TCM GROUP
By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer
TRANSPORTATION CONSTRUCTION SERVICES, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer TRS
CONSULTANTS, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: OBSIDIAN AGENCY SERVICES, INC., as Administrative Agent
By:  

/s/ Mark Holdsworth

Name:   Mark Holdsworth Title:   Managing Partner